     Case 1:19-cv-01091-DAD-SKO Document 23 Filed 04/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRANDON CARL SUTTER,                              No. 1:19-cv-01091-DAD-SKO (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   J. GASTELO, Warden,                               PETITION FOR WRIT OF HABEAS
                                                       CORPUS
15                      Respondent.
                                                       (Doc. No. 18)
16

17          Petitioner Brandon Carl Sutter is a state prisoner proceeding pro se and in forma pauperis

18   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 13, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the pending petition be denied on the merits. (Doc. No. 18.) Specifically, the

22   magistrate judge found that both of the grounds for federal habeas relief asserted in petitioner’s

23   pending petition—(1) that the evidence was insufficient to support his state court conviction; and

24   (2) that his trial counsel rendered ineffective assistance in several instances—fail on their merits.

25   (Id. at 5, 13.) Those findings and recommendations were served on all parties and contained

26   notice that any objections thereto were to be filed within thirty (30) days from the date of service.

27   (Id. at 13.) After seeking and receiving an extension of time to do so, petitioner filed objections

28   to the pending findings and recommendations on January 25, 2020. (Doc. Nos. 20, 22.)
                                                       1
     Case 1:19-cv-01091-DAD-SKO Document 23 Filed 04/24/20 Page 2 of 3

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3   including petitioner’s objections, the court finds the findings and recommendations to be

 4   supported by the record and proper analysis.

 5          In his objections, petitioner does not meaningfully dispute the magistrate judge’s finding

 6   that both of the grounds for federal habeas relief he asserts fail on the merits. The pending

 7   findings and recommendations lay out the standards of review for each of the asserted grounds

 8   and explains why the pending petition falls short of satisfying those standards for the granting of

 9   relief. Petitioner’s objections do not dispute or even address these standards. Rather, petitioner

10   merely reiterates arguments that had already been addressed in the pending findings and

11   recommendations. (Doc. No. 22 at 3–5.) After reviewing the relevant legal standards and

12   applying those standards to petitioner’s claims of insufficient evidence and ineffective assistance

13   of counsel, the magistrate judge properly concluded that federal habeas corpus relief was

14   unavailable to petitioner in connection with those claims. (Id.)

15          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

16   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

17   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

18   under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

19   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

20   court issue or deny a certificate of appealability when entering a final order adverse to a
21   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

22   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only

23   issue a certificate of appealability when “the applicant has made a substantial showing of the

24   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

25   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

26   that) the petition should have been resolved in a different manner or that the issues presented
27   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

28   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). Here, petitioner has not made
                                                       2
     Case 1:19-cv-01091-DAD-SKO Document 23 Filed 04/24/20 Page 3 of 3

 1   such a showing. Therefore, the court declines to issue a certificate of appealability.

 2          Accordingly,

 3          1.      The findings and recommendations issued on January 13, 2020 (Doc. No. 18) are

 4                  adopted in full;

 5          2.      This petition for writ of habeas corpus (Doc. No. 1) is denied;

 6          3.      The court declines to issue a certificate of appealability; and

 7          4.      The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:     April 23, 2020
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
